Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 7 May 1781
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                        
                            Dear Sir,
                            New Windsor 7th May 1781
                        
                        Permit me, on this first occasion of writing to you, to begin my letter with congratulations on your
                            recovered health, & I offer them sincerely.
                        Colo. Menonville put into my hands two days since, your favor of the 29th Ulto—If my inclination was
                            seconded by the means, I should not fail to treat this Gentleman as the friend of my friend—and if it is not in my power
                            to comply with his wishes on the score of Provisions, I will deal with him candidly by communicating the causes.
                        I am impressed with too high a sense of the abilities and candor of the Chevalier Chartellus, to conceive
                            that he is capable of creating false hopes; his communication therefore of the West India intelligence comes with merited
                            force—and I would to God it were in my power to make the proper advantages of it! But, if you can recollect a private
                            conversation which I had with you in the Count de Rochambeaus Chamber, you will be perswaded it is not; especially when I
                            add, that the want, of which I then complained, exists in much greater force than it did at that moment; but such
                            preparations as can be made, I will make, for the events you allude to—The candid world, & well informed Officer,
                            will expect no more.
                        May you participate in those blessings you have invoked heaven for me—and may you live to see a happy
                            termination of a struggle which was begun, and has been continued for the purpose of rescueg America from impending
                            slavery, and securing to its Inhabitants their indubitable rights—in which you bear a conspicuous part—is the ardent wish of
                            Dr Sir—Yr Most Obedt & Most Hble Servt
                        
                            Go: Washington
                        
                    